Citation Nr: 9931350	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  93-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and two friends


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran's claim was remanded by the Board for further 
development in October 1995.  It was returned to the Board in 
June 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not serve in combat and a verified 
service stressor productive of post-traumatic stress disorder 
is not shown by the evidence of record.

3.  The veteran does not have any other acquired psychiatric 
disorder that was present within a year of his discharge from 
service or is etiologically related to service. 


CONCLUSION OF LAW

Psychiatric disability, to include post-traumatic stress 
disorder, was not incurred in or aggravated by service and 
the incurrence of a psychosis during service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).
 
Service records reveal that the veteran served for more than 
nine months in Vietnam.  His military occupational specialty 
was warehouseman.  The record does not indicate, and the 
veteran does not claim, that he ever engaged in combat.  
Service medical records, including the February 1973 
discharge examination report, are negative for any 
psychiatric diagnosis, complaint or abnormal finding.

The veteran was treated at St. Mary's hospital in February 
and March 1976 due to a self-inflicted gunshot wound to the 
abdomen.  In March 1976 the veteran denied any suicidal 
intent, stating that the injury had been an accident.  The 
examiner found no significant evidence of depression, 
psychosis, personality disorder or neurosis.

The veteran received inpatient treatment at Forest View 
Hospital in December 1980 and January 1981 due to complaints 
of depression, anxiety and anger.  It was noted that the 
veteran had had no previous psychiatric treatment.  The 
veteran reported that he had had pretty much the same 
symptoms for years.  He stated that during the last five 
months he had been quite nervous and depressed.  The veteran 
again received inpatient treatment at Forest View Hospital on 
a number of occasions until June 1986.  The diagnoses 
included dysthymic disorder, generalized anxiety disorder and 
personality disorder.  The veteran was admitted to Forest 
View Hospital for one day in January 1994 complaining of 
depression and suicidal ideation.  Examination revealed no 
suicidal ideation, psychosis or disorientation.  The examiner 
was unsure of the precipitant for the veteran coming to the 
hospital.  The diagnosis was post-traumatic stress disorder.

In August 1992 the veteran was admitted into an eight week 
inpatient stress recovery program at a VA facility.  A report 
written in September 1992, two weeks before completion of the 
program contains a diagnosis of post-traumatic stress 
disorder.  No stressors were identified on that report.  The 
final report, made on completion of the veteran's program, 
provided final diagnoses of major depression and borderline 
personality disorder.

The veteran and a friend appeared before the undersigned 
member of the Board in September 1993.  The veteran testified 
that while in Vietnam he saw a Vietnamese carrying a baby 
that had just been shot dead by another serviceman.  The 
veteran had bad memories of that event.  He had not actually 
seen the child shot.  The veteran stated that Vietnam had 
changed him.  When he came back he received Article 15's and 
was sentenced to hard labor.  He stated that he started 
experiencing anxiety and depression in 1973, but he did not 
seek treatment until 1980.  The veteran testified that the 
February 1976 self-inflicted gunshot wound had been a suicide 
attempt.  He stated that at the time he had denied that he 
was suicidal because he had been afraid that he would be 
jailed.  The veteran also testified of the stressor of seeing 
racial incidents in service.  He felt threatened by the 
incidents and reported seeing someone killed in one of the 
incidents.  He did not know the names of any of the people 
involved.

In October 1995 the RO wrote to the veteran requesting more 
detailed descriptions of his stressors.  Responses received 
from the veteran did not contain any names or dates relating 
to the baby that was killed or to the racial incidents.  The 
veteran reported an additional stressor of being sent to a 
motivation platoon and a correctional platoon.  He had to 
break rocks with a sledgehammer and he had to exercise until 
his body could go on no longer.

VA mental health records dated from August 1993 to September 
1996 reveal continuing counseling.  These records reflect 
diagnoses of post-traumatic stress disorder.

The RO wrote to the U.S. Armed Services Center for Research 
of Unit Records (formerly the U.S. Army and Joint Services 
Environmental Support Group, hereinafter USASCRUR) seeking 
verification of the veteran's claimed stressors.  The 
USASCRUR replied in April 1997, informing the RO that all 
Marine Corp requests were being handled by the Marine Corps 
Historical Center (MCHC).  The MCHC wrote to the RO in April 
1997 that the USASCRUR had forwarded the information request 
to the MCHC.  The MCHC stated that they would provide two 
months of command chronologies free.  Additional documents 
required payment of a fee.

In June 1998 the RO wrote to the veteran informing him that 
he could order records from the MCHC to obtain information 
that might verify his claimed stressors.  The RO explained 
that the MCHC would only supply two months of documentation 
without cost.  Additional records required payment.  In 
November 1998 the veteran submitted records from the MCHC.  
These military records recording the Vietnam activities of 
the veteran's Marine Unit in October and November 1970 do not 
verify any of the veteran's claimed stressors.  

In a November 1998 letter, the veteran stated that he did not 
wish to make any further requests to the Marine Corps for 
records with which to verify his stressors from his military 
service.

On VA psychiatric examination in November 1998 the veteran 
reported two Vietnam stressors.  He reported that a man had 
killed a child and he saw the mother with the dead child.  He 
also reported that he saw several racial incidents and that 
he lost some friends while he was in the service.  The 
veteran reported that he was not taking any medication for 
his condition.  He stated that his major problems were 
depressed mood and sleep disturbance.  The diagnoses included 
dysthymia and history of major depression.  The examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of post-traumatic stress disorder.

The veteran, his mother, and two friends testified at a 
videoconference hearing before the undersigned member of the 
Board in June 1999.  The veteran's mother reported that the 
veteran was a normal boy prior to going to Vietnam.  He came 
back from Vietnam with many problems.  One of the friends 
stated that he met the veteran in a VA stress recovery 
program.  The friend testified that the veteran experienced 
post-traumatic stress disorder.  The other friend also 
testified that the veteran had psychiatric problems due to 
his Vietnam experiences.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d). 

Service incurrence of a psychosis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The medical evidence includes treatment records showing that 
the veteran has been found to have post-traumatic stress 
disorder.  However, the January 1994 private hospital summary 
showing a diagnosis of post-traumatic stress disorder 
includes no reference to the veteran's military service.  
Although the September 1992 interim report prepared during 
the veteran's admission to the stress recovery program at a 
VA facility reflects a diagnosis of post-traumatic stress 
disorder, the final diagnoses did not include post-traumatic 
stress disorder.  The VA outpatient records showing diagnoses 
of post-traumatic stress disorder include general references 
to the veteran's military service but do not identify any 
specific service stressor or otherwise provide sufficient 
information to support the diagnosis.  Therefore, the 
treatment records are not sufficient to establish a diagnosis 
of post-traumatic stress disorder or a nexus between the 
veteran's military service and post-traumatic stress 
disorder.

Pursuant to the Board's remand, the veteran underwent a VA 
psychiatric examination in November 1998 for the specific 
purpose of determining if he has post-traumatic stress 
disorder.  The examination report reflects that in addition 
to examining the veteran, the examiner reviewed the veteran's 
claims folder.  The examiner diagnosed dysthymia and a 
history of major depression.  He concluded that the veteran 
did not meet the diagnostic criteria for post-traumatic 
stress disorder because his alleged stressors were not 
sufficient to cause the disorder and he did not have marked 
hypervigilant symptoms.  He noted that the veteran's 
avoidance and numbing symptoms were consistent with diagnoses 
of dysthymia and major depression. 

In the Board's opinion, this examination report is of greater 
probative value than the treatment records reflecting 
diagnoses of post-traumatic stress disorder because the 
report reflects consideration of the veteran's pertinent 
medical history, as documented in the extensive evidence of 
record, and the examiner explained why a diagnosis of post-
traumatic stress disorder was not in order.  Therefore, the 
Board concludes that the preponderance of the medical 
evidence is against the veteran's claim.

The Board also notes that VA is not required to grant service 
connection for post-traumatic stress disorder just because a 
physician has accepted a veteran's description of his 
experiences as credible and diagnosed the veteran as having 
post-traumatic stress disorder.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The record does not show and the 
veteran has not alleged that he served in combat.  The 
veteran has been unable to provide specific names and dates 
regarding his claimed stressors.  The service medical 
records, service personnel records and military records from 
the MCHC do not provide corroboration of any of the veteran's 
claimed stressors.  Therefore, even if the record contained 
adequate medical evidence of post-traumatic stress disorder 
due to service stressors, service connection would not be in 
order.

In his September 1999 written argument, the veteran's 
representative requested that the veteran's claim be remanded 
for further development.  The representative claimed that 
there was no record of development records being sent out to 
Dr.'s Beernik, Butt, and Jawahir.  A review of the claims 
file reveals that letters were sent to those physicians in 
February 1996.  

The representative also noted that the November 1998 VA 
examination was performed by one physician, contrary to the 
Board's remand directive that the examination be performed by 
two physicians.  Although the report of an examination by two 
physicians probably would, in the Board's opinion, be of 
greater probative value than the report of an examination by 
one physician, the Board has found the November 1998 
examination report to be of sufficient probative value to 
satisfy the duty to assist.  In the Board's opinion, no 
useful purpose would be served by further delay of the 
appellate process to obtain another VA psychiatric 
examination. 

With respect to the veteran's other psychiatric diagnoses, 
the Board notes that the veteran has not alleged that any of 
these disorders are etiologically related to service and 
there is no indication in the medical evidence that any of 
these disorders was present in service or until years 
thereafter or that any of these disorders are etiologically 
related to service.  





ORDER

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder, is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

